OPINION
{¶ 1} This is an appeal from the Common Pleas Court of Licking County after a no-contest plea was entered by Appellant as to a charge of forgery (R.C. 2913.31(A)(3)).
 STATEMENT OF THE FACTS AND CASE
{¶ 2} The sentence imposed after such plea and finding of guilt was three years community control with conditions. A violation resulted, stipulated to by Appellant and re-sentence resulted in five years community control and six months incarceration.
{¶ 3} The following Assignment of Error is submitted:
 ASSIGNMENT OF ERROR
{¶ 4} "I. The trial court erred by accepting appellant's no contest plea, as it was not voluntarily made."
                                   I.
{¶ 5} The Assignment of Error is attempting to collaterally attack the judgment of the court in accepting the no contest plea by an appeal from the sentence of the court following a probation violation.
{¶ 6} The no contest plea was entered on August 5, 2004.
{¶ 7} This appeal incorrectly attempts to relate the plea to the January 19, 2005 sentence.
{¶ 8} Pursuant to Appellate Rule 4(A), this Court lacks jurisdiction to review this appeal as it was filed beyond the applicable time.
{¶ 9} This cause is dismissed at Appellant's costs.
Boggins, P.J., Hoffman, J. and Farmer, J. concur.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion on file, the judgment of the Court of Common Pleas of Licking, Ohio, is dismissed. Costs assessed to Appellant.